Title: To Thomas Jefferson from André Limozin, 19 January 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 19 Jan. 1788. Wrote to TJ on 11th and “took the Freedom to enclose a Copy of a Letter I had received with orders to charter a Large Ship for New york, and beg’d your Excellency’s informations on that matter.” Has since received TJ’s letter of the 13th and its enclosure. Barrell of rice was only delivered this day, but since Captain Jenkins was obliged by contrary winds to put back into harbor, he has promised to take the greatest care of the rice. The packet is just arrived from New York.
